PER CURIAM.
With a single modification, we think that the order appealed from should be affirmed. The plaintiff, in paragraphs 5 and 7 of her demand for a bill of particulars, asked for the several items, alleged in the answer, of material “omissions, falsifications,” etc., in the books of account; and the judge at Special Term required that they should be furnished, or, in the alternative, that the books of account be placed with the clerk of the court, and opportunity thus *445given for the plaintiff to examine them. We think that giving access to the books, merely, would not enable the plaintiff to determine definitely what items the defendant claims are falsified or erroneously entered; and it certainly could not furnish information as to what items of moneys collected, which it is claimed should have been entered, were omitted. These particulars, therefore, should be given; and, unless the defendant furnishes such items, the plaintiff should have leave, after reply, to renew her motion for them, as well as for the items demanded in paragraph 6 of the demand for the bill of particulars, leave to apply for which, upon a new motion, was granted by the order appealed from.
In the manner indicated, the order should be modified, and, as so modified, affirmed, without costs.